         Case 3:20-cv-02569-MMC Document 36 Filed 07/02/20 Page 1 of 11



 1
      ADAM S. HEDER (CSB #270946)
 2    adamh@hbclawyers.com
      HARRIS BERNE CHRISTENSEN LLP
 3    15350 SW Sequoia Parkway
      Portland, Oregon 97224
 4    Telephone: (503) 968-1475
      Facsimile: (503) 968-2003
 5
      Attorney for Plaintiff
 6

 7    Additional counsel on next page

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                      SAN FRANCISCO DIVISION
11
      PETER JOHNSON, individually and on behalf   )   CASE NO.: 3:20-cv-02569-MMC
12    of all others similarly situated,           )
                                                  )   JOINT CASE MANAGEMENT
13                                  Plaintiff,    )   STATEMENT AND [PROPOSED]
                                                  )   ORDER
14                   v.                           )
                                                  )
15    MAKER ECOSYSTEM GROWTH                      )
      HOLDINGS, INC., a foreign corporation;      )
16    MAKER ECOSYSTEM GROWTH                      )
      FOUNDATION, a foreign corporation; and      )
17    DAI FOUNDATION, a foreign corporation,      )
                                                  )
18                                  Defendants.   )
                                                  )
19

20

21

22

23

24

25

26
27

28


     JOINT CASE MANAGEMENT STATEMENT                                Case No. 3:20-cv-02569-MMC
        Case 3:20-cv-02569-MMC Document 36 Filed 07/02/20 Page 2 of 11



 1 PETER B. MORRISON (SBN 230148)
   peter.morrison@skadden.com
 2 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   300 South Grand Avenue, Suite 3400
 3 Los Angeles, California 90071-3144
   Telephone: (213) 687-5000
 4 Facsimile: (213) 687-5600

 5 ALEXANDER C. DRYLEWSKI (pro hac vice)
   alexander.drylewski@skadden.com
 6 MICHAEL W. RESTEY JR. (pro hac vice)
   michael.restey@skadden.com
 7 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   One Manhattan West
 8 New York, New York 10001
   Telephone: (212) 735-3000
 9 Facsimile: (212) 735-2000
10 Attorneys for Defendants
   MAKER ECOSYSTEM GROWTH
11 HOLDINGS, INC. AND MAKER
   ECOSYSTEM GROWTH FOUNDATION
12
   HELEN Y. TRAC
13 helen.trac@hoganlovells.com
   HOGAN LOVELLS US LLP
14 3 Embarcadero Center, Suite 1500
   San Francisco, CA 94111
15 Telephone: (415) 374-2300
   Facsimile: (415) 374-2499
16

17 MICHELLE A. KISLOFF (pro hac vice pending)
   michelle.kisloff@hoganlovells.com
18 HOGAN LOVELLS US LLP
   Columbia Square
19 555 Thirteenth Street, N.W.
   Washington, D.C. 20004
20 Telephone: (202) 637-5600
   Facsimile: (202) 637-5910
21

22 Attorneys for Defendant
   DAI FOUNDATION
23

24

25

26
27

28

     JOINT CASE MANAGEMENT STATEMENT                         Case No. 3:20-cv-02569-MMC
         Case 3:20-cv-02569-MMC Document 36 Filed 07/02/20 Page 3 of 11



 1          Pursuant to the Court’s Scheduling Order, Civil Local Rule 16-9, Federal Rule of Civil
 2 Procedure 26(f) and the Standing Order for All Judges of the Northern District of California,

 3 Plaintiff Peter Johnson ("Plaintiff") and Defendants Maker Ecosystem Growth Holdings, Inc.

 4 ("MEGH"), Maker Ecosystem Growth Foundation (“MEGF”) (together, the “Maker Defendants”),

 5 and Dai Foundation (together with the Maker Defendants, “Defendants”), by and through their

 6 undersigned counsel, submit the following Joint Case Management Statement.

 7 I.       Jurisdiction and Service
 8          Plaintiff alleges that the Court’s subject-matter jurisdiction arises under the federal diversity
 9 statute, 28 U.S.C. § 1332. The Maker Defendants and Dai Foundation have executed waivers of
10 service, which Plaintiff has in turn filed.   Dai Foundation intends to challenge, by way of motion
11 to dismiss, the Court’s personal jurisdiction over Dai Foundation. Further, as detailed more below

12 within Section III, the Maker Defendants believe the matters should be resolved within binding

13 arbitration, though they currently do not otherwise intend to object to the Court’s jurisdiction.

14 II.      Facts
15          The following summary is based on Plaintiff’s allegations in the Complaint, which
16 Defendants do not adopt and expressly reserve all rights to dispute at later stages of the case. The

17 Complaint does not distinguish between the roles of the various Defendants, referring to them

18 collectively as “Defendants” or the “Maker Foundation.” According to the Complaint, Defendants

19 operate a crypto-currency platform, the Maker Protocol. The protocol utilizes a currency called

20 Dai, which is collateralized, among other things, by a different crypto-currency, Ethereum. The

21 protocol requires Dai holders to overcollateralize their Dai by a certain ratio. Should the market

22 value of Ethereum drop (causing the Dai to become under-collateralized), the protocol triggers an

23 auction whereby the collateral (i.e., the Ethereum) is sold in an auction to pay off the outstanding

24 amount of Dai along with a liquidation penalty. Importantly, however, the balance of the

25 collateral/Ethereum is, in turn, returned to the Dai holder.

26          On March 12, 2020, the market price of Ethereum dropped dramatically causing en masse
27 liquidation auctions. Due to errors in the protocol, however, only one or two “bots” were

28
                                                       1
     JOINT CASE MANAGEMENT STATEMENT                                             Case No. 3:20-cv-02569-MMC
          Case 3:20-cv-02569-MMC Document 36 Filed 07/02/20 Page 4 of 11



 1 adequately programmed to engage in the bidding process in the midst of a crush of network traffic.

 2 And because those bots were the only bidders, their zero-dollar bids won the auction. Thus,

 3 instead of receiving the balance of their collateral as they were promised under the protocol (less

 4 the liquidation penalty), Dai holders were left with nothing. As detailed in the First Amended

 5 Complaint, Dai holders lost millions.

 6          Plaintiff contends – on behalf of himself and all similarly situated Dai holders – that the
 7 Defendants both misrepresented how the Maker Protocol would and should operate in the event of

 8 a liquidation but also that it negligently mismanaged the process in any event. As a result,

 9 numerous Dai holders lost millions of dollars of Ethereum.
10 III.     Legal Issues
11          Plaintiff and the Maker Defendants dispute whether Plaintiff’s claims must be resolved
12 through individual, binding arbitration and whether a class action is the proper form of dispute

13 resolution. The Maker Defendants submit that arbitration on an individual basis is required based

14 on the Plaintiff's affirmative assent to the Maker Terms of Service (“Terms of Service”) at the time

15 he opened his account on the Maker platform. The Terms of Service contain an express clause

16 requiring all disputes arising out of his use of the platform be settled through binding arbitration on

17 an individual basis. The Maker Defendants separately dispute that the requirements for class

18 action certification have been or are capable of being met, even if the action does not need to be

19 arbitrated according to the Terms of Service. For his part, Plaintiff contends that neither he nor

20 other similarly situated Dai holders was required to accept the Terms of Service (or even view

21 them for that matter). Nor do the Terms of Service cover the activities Plaintiff engaged in here in

22 any event.

23          Plaintiff and Defendants also dispute whether the Complaint states a claim upon which
24 relief can be granted. The Complaint alleges three causes of action: negligence, negligent

25 misrepresentation, and intentional misrepresentation. As to negligence, Plaintiff must allege and

26 prove duty, breach, causation and damages. See Boruta v. JPMorgan Chase Bank, N.A., No. 19-
27 CV-07257-WHO, 2020 WL 887784, at *10 (N.D. Cal. Feb. 24, 2020). “To state a claim for

28
                                                       2
     JOINT CASE MANAGEMENT STATEMENT                                            Case No. 3:20-cv-02569-MMC
         Case 3:20-cv-02569-MMC Document 36 Filed 07/02/20 Page 5 of 11



 1 negligent misrepresentation, Plaintiff must plead facts sufficient to show: (1) the misrepresentation

 2 of a past or existing material fact; (2) without reasonable ground for believing it to be true; (3) with

 3 intent to induce another’s reliance on the fact misrepresented; (4) justifiable reliance on the

 4 misrepresentation; and (5) resulting damage.” Hutchins v. Nationstar Mortg. LLC, No. 16-CV-

 5 7067-PJH, 2017 WL 2021363, at *3 (N.D. Cal. May 12, 2017). “The elements of intentional

 6 misrepresentation in California are: (1) misrepresentation; (2) knowledge of falsity; (3) intent to

 7 defraud or to induce reliance; (4) justifiable reliance; and (5) resulting damage.” Yastrab v. Apple

 8 Inc., 173 F. Supp. 3d 972, 977–78 (N.D. Cal. 2016).1 Defendants assert that Plaintiff has not

 9 sufficiently pled and/or will not be able to prove at trial any of these three causes of action,
10 including any entitlement to damages or any other relief. In addition, Dai Foundation asserts that

11 Plaintiff has not alleged any wrongdoing or any conduct by Dai Foundation.

12          Plaintiff and the Dai Foundation dispute whether this Court has personal jurisdiction over
13 Dai Foundation, a foundation organized and operating under the laws of Denmark with its primary

14 place of business in Denmark. A foreign organization is subject to general jurisdiction in a state

15 where its affiliation with the state are “so continuous and systematic as to render it essentiality at

16 home in the forum State.” Daimler AG v. Bauman, 571 U.S. 117, 122 (2014) (internal citation

17 omitted). If general jurisdiction is not present, the court may exercise specific jurisdiction over a

18 non-resident defendant only where (1) the defendant “purposefully direct[ed] his activities”

19 towards the forum state; (2) the cause of action “arises out of or relates to the defendant’s forum-

20 related activities;” and (3) the court’s exercise must “comport with fair play and substantial

21 justice.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir.2004). Dai

22 Foundation asserts that none of these jurisdictional tests are met as to Dai Foundation.

23 IV.      Motions
24          The Maker Defendants intend to move to compel Plaintiff to individually arbitrate his
25 claims on the following proposed schedule: (i) the Maker Defendants’ motion to compel

26
27
     1
    The parties reserve all rights with respect to any arguments regarding the substantive law to
28 govern Plaintiff’s claims, under choice-of-law principles or otherwise.
                                                       3
     JOINT CASE MANAGEMENT STATEMENT                                            Case No. 3:20-cv-02569-MMC
         Case 3:20-cv-02569-MMC Document 36 Filed 07/02/20 Page 6 of 11



 1 arbitration shall be due no later than July 15, 2020; Plaintiff’s opposition thereto shall be due no

 2 later than August 17, 2020; the Maker Defendants’ reply shall be due no later than August 31,

 3 2020. Dai Foundation is not required to respond to the complaint until the Court decides the Maker

 4 Defendants’ motion to compel arbitration.

 5          If the Maker Defendants’ motion to compel arbitration is not granted, the Maker
 6 Defendants and Dai Foundation expect to move to dismiss the Amended Complaint in its entirety.

 7 To the extent necessary, the parties will meet and confer on a schedule to litigate the motions to

 8 dismiss within 14 days after the Court’s decision on the Maker Defendants’ motion to compel

 9 arbitration and will submit a joint stipulation governing such motions to dismiss schedule within 21
10 days after such decision on the motion to compel arbitration.

11          If the Maker Defendants’ motion to compel arbitration is granted, Plaintiff and Dai
12 Foundation will meet and confer on a schedule for Dai Foundation’s motion to dismiss the

13 complaint for lack of personal jurisdiction and will submit a joint stipulation governing such

14 motions to dismiss schedule within 21 days after decision on the motion to compel

15 arbitration. Such a motion will not waive Dai Foundation’s right to move to dismiss under Federal

16 Rule 12(b)(6); Dai Foundation may file a motion under 12(b)(6) if necessary following resolution

17 of the threshold jurisdictional issue.

18 V.       Amendment of Pleadings
19          Plaintiff filed an amended complaint on May 8, 2020. The parties do not, at this point,
20 intend to add any further parties and are conferring about potential motions to dismiss. The parties

21 suggest December 1, 2020 as the last day for Plaintiff to seek leave from this Court to further

22 amend the Complaint.

23 VI.      Evidence Preservation
24          Plaintiff and the Defendants certify that they have reviewed the Court’s Guidelines Relating
25 to the Discovery of Electronically Stored Information. Counsel for the parties confirm that they

26 have met and conferred pursuant to Federal Rule of Civil Procedure 26(f) regarding reasonable and
27 proportionate steps taken to preserve evidence relevant to the issues in this action. The parties

28
                                                      4
     JOINT CASE MANAGEMENT STATEMENT                                           Case No. 3:20-cv-02569-MMC
          Case 3:20-cv-02569-MMC Document 36 Filed 07/02/20 Page 7 of 11



 1 agree to engage in additional meet and confer discussions regarding evidence preservation efforts,

 2 if necessary.

 3 VII.      Disclosures
 4           The Maker Defendants believe that this Court is not the proper forum to resolve Plaintiff’s
 5 claims due to his binding agreement to arbitrate. Dai Foundation believes that this Court does not

 6 have personal jurisdiction over it. Plaintiff disagrees. Nevertheless, acknowledging the Maker

 7 Defendants’ pending motion, the parties submit that all discovery, including initial disclosures

 8 pursuant to Fed. R. Civ. P. 26(a)(1), should be held in abeyance at least until after this Court

 9 resolves the Maker Defendants’ forthcoming motion to compel arbitration and the proper forum is
10 established. See Fed. R. Civ. P. 26(a)(C) (A party must make initial disclosures “unless a different

11 time is set by stipulation or court order, or unless a party objects during the conference that initial

12 disclosures are not appropriate in this action and states the objection in the proposed discovery

13 plan”).

14 VIII. Discovery

15           No discovery has taken place to date. As stated above in Section VII, the parties submit
16 that all discovery should be held in abeyance at least until the Court decides the Maker Defendants’

17 forthcoming motion to compel arbitration.

18 IX.       Class Actions
19           Plaintiff intends to bring this matter as a class action lawsuit; however, as detailed above,
20 the Maker Defendants intend to bring a motion to compel arbitration on an individual basis. Thus,

21 the parties propose delaying setting a briefing schedule for class certification until at least after the

22 forthcoming motion to compel arbitration is resolved.

23 X.        Related Cases
24           To the parties' knowledge, there are currently no related cases or proceedings.
25 XI.       Relief
26           Plaintiff seeks monetary relief, compensatory and punitive damages. Plaintiff alleges that,
27 but for the Defendants’ misrepresentations and negligent failure to properly manage the auction

28
                                                        5
     JOINT CASE MANAGEMENT STATEMENT                                             Case No. 3:20-cv-02569-MMC
          Case 3:20-cv-02569-MMC Document 36 Filed 07/02/20 Page 8 of 11



 1 features it marketed on its currency-trading platforms, Plaintiff would not have lost the entire value

 2 of Ethereum (a crypto currency) that he lost on March 12, 2020. Rather, had the auction features

 3 been working as advertised, Plaintiff – and all similarly situated class members – would have

 4 recovered the market value of their “locked up” Ethereum less a 13% liquidation penalty and less

 5 the value of the “borrowed” Ethereum. Instead, Plaintiff – and all similarly situated class members

 6 – received nothing.

 7          Defendants dispute Plaintiff’s allegations above, and disagree that Plaintiff is entitled to any
 8 damages and that Plaintiff’s calculation of damages is legally or factually correct.

 9 XII.     Settlement and ADR
10          Pursuant to ADR L.R. 3-5, the parties have reviewed the Court’s ADR handbook, discussed
11 the available ADR procedures, and are meeting and conferring regarding the same. Plaintiff and

12 the Maker Defendants have engaged in informal settlement discussions. Plaintiff and the Dai

13 Foundation have not engaged in ADR or settlement negotiations.

14 XIII. Consent to Magistrate Judge For All Purposes

15          Plaintiff filed a Declination to Magistrate Judge Jurisdiction on May 14, 2020. (See Dkt.
16 No. 10.)

17 XIV. Other References

18          As stated above, Plaintiff and the Maker Defendants dispute whether Plaintiff should be
19 compelled to arbitrate his claims. The Maker Defendants submit that by assenting to the Terms of

20 Service, Plaintiff agreed to individually arbitrate all claims arising from his use of the MakerDAO

21 platform. Plaintiff disagrees with this contention.

22          The parties agree that this case is not suitable for reference to a special master or the
23 Judicial Panel on Multidistrict Litigation.

24 XV.      Narrowing of Issues
25          The parties are not currently aware of any issues that can be narrowed by agreement.
26
27

28
                                                        6
     JOINT CASE MANAGEMENT STATEMENT                                             Case No. 3:20-cv-02569-MMC
         Case 3:20-cv-02569-MMC Document 36 Filed 07/02/20 Page 9 of 11



 1 XVI. Expedited Trial Procedure

 2         The parties do not believe that this case is suitable for the Expedited Trial Procedure of
 3 General Order No. 64.

 4 XVII. Scheduling

 5         Plaintiff and the Maker Defendants have agreed on a proposed briefing schedule for the
 6 Maker Defendants’ forthcoming motion to compel arbitration, which is set forth in Section IV

 7 above. Once the Court has resolved this threshold issue, the parties intend to meet and confer in

 8 good faith regarding the remaining case schedule, including, as described above in Section IV,

 9 Defendants’ anticipated motions to dismiss the Amended Complaint.
10 XVIII. Trial

11         Plaintiff has requested a jury trial, and expects that a trial would last at least approximately
12 two weeks. Defendants reserve all rights with respect to whether to strike Plaintiff’s jury demand,

13 and believe that any estimate regarding the length of a trial is premature.

14 XIX. Disclosure of Non-Party Interested Entities or Persons

15         Plaintiff filed a “Certificate of Interested Entities or Persons” as required by Federal Rule
16 of Civil Procedure 7.1 and L.R. 3-15 on June 23, 2020. (Dkt. No. 27.) The Maker Defendants

17 filed a “Certificate of Interested Entities or Persons” on June 3, 2020. (Dkt. No. 20.) Dai

18 Foundation did so on July 1, 2020 (Dkt. No. 32)

19 XX.     Professional Conduct
20         All attorneys of record for the parties have reviewed the Guidelines for Professional
21 Conduct for the Northern District of California.

22 XXI. Other Matters

23         The parties have no other matters to report at this time.
24

25

26
27

28
                                                       7
     JOINT CASE MANAGEMENT STATEMENT                                             Case No. 3:20-cv-02569-MMC
         Case 3:20-cv-02569-MMC Document 36 Filed 07/02/20 Page 10 of 11



 1
      DATED: July 2, 2020                  Respectfully submitted,
 2
                                           HARRIS BERNE CHRISTENSEN LLP
 3
                                           By:                   /s/ Adam S. Heder
 4                                                              ADAM S. HEDER
                                                               Attorney for Plaintiff
 5

 6                                         SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

 7

 8                                         By:      /s/ Alexander C. Drylewski
                                                    ALEXANDER C. DRYLEWSKI
 9                                                      Attorneys for Defendants
                                             MAKER ECOSYSTEM GROWTH HOLDINGS, INC.
10                                          AND MAKER ECOSYSTEM GROWTH FOUNDATION

11
                                           HOGAN LOVELLS US LLP
12

13
                                           By:                  /s/ Helen Y. Trac
14                                                               HELEN Y. TRAC
                                                             MICHELLE A. KISLOFF
15                                                            Attorneys for Defendant
                                                               DAI FOUNDATION
16

17

18
                                      SIGNATURE ATTESTATION
19
         Pursuant to Civil Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in
20
     the filing of this document has been obtained from any other signatories to this document.
21

22
     DATED: July 2, 2020
23                                                 By:         /s/ Alexander C. Drylewski
                                                                   Alexander C. Drylewski
24

25

26
27

28
                                                      8
     JOINT CASE MANAGEMENT STATEMENT                                           Case No. 3:20-cv-02569-MMC
        Case 3:20-cv-02569-MMC Document 36 Filed 07/02/20 Page 11 of 11



 1                                 CASE MANAGEMENT ORDER
 2         The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is
 3 approved as the Case Management Order for this case and all parties shall comply with its

 4 provisions.

 5 IT IS SO ORDERED.

 6   Dated:
                                                        MAXINE M. CHESNEY
 7                                                      UNITED STATES DISTRICT JUDGE

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    1
     JOINT CASE MANAGEMENT STATEMENT                                       Case No. 3:20-cv-02569-MMC
